Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In view of the claim amendments and arguments presented in the Amendment dated May 6, 2022, the Detailed Action issued February 24, 2022, wherein Claims 1, 6, and 8-11 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 6, 9, and 10 are found to be allowable over the prior art.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 9 regarding a hydraulic cylinder rod configured with a hybrid round rod including a metal tube and a composite material round rod provided for weight reduction inside the metal tube, the rod including a rod eye coupled to a space, wherein the rod eye has a cap and head, in combination with the remaining limitations set forth respectively in Claims 1 and 9, are not disclosed nor taught by the prior art.
Concerning the closest related art, Miyabe (JP 2007092891 A) discloses a hydraulic cylinder rod (2) (see paragraph [0001]) configured with a hybrid round rod including a metal tube (2) and a material round rod (13) provided for weight reduction inside the metal tube (see paragraphs [0029]-[0032]), wherein a side of the metal tube (top side illustrated in Figure 5) is formed to be relatively longer than a length of the material round rod (13) to thereby provide a space defined by a length difference therebetween (see Figure 5), and a rod eye (12) is coupled to the space (via plug (10)).  
However, neither Miyabe nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest a hydraulic cylinder rod configured with a hybrid round rod including a metal tube and a composite material round rod provided for weight reduction inside the metal tube, the rod including a rod eye coupled to a space, wherein the rod eye has a cap and head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747